By JUDGE DONALD H. KENT
The plaintiffs are the parents of Kathleen S. M. O’Brien who was sexually assaulted in an apartment building which was owned and managed by the defendants. In their motion for judgment the plaintiffs claim to have suffered mental anguish as the result of the incident and base their claim in Count I for negligence, Count II for breach of contract, Count III for breach of statutory duty and in Count IY make a claim for punitive damages. The defendants demurred and oral argument was made on November 23, 1983.
The Court, having considered the pleadings, argument of counsel and the authorities cited by counsel, finds that the motion for judgment does not state a cause of action and the demurrer is sustained.
Ordinarily, damages for mental anguish are not compensable in an action for simple negligence. An exception to this rule is found in Naccash v. Burger, 223 Va. 406 (1982), in which the parents had an independent cause of action for negligence committed against them and there was an unbroken chain of causal *158connection linking the negligence and the emotional distress suffered by the parents. In the present case the plaintiffs have failed to state a cause of action in Count I since they have suffered indirect injury.
The demurrer is also sustained as to Count II (breach of contract) since the alleged breach does not amount to an independent tort.
With regard to Count III (breach of statutory duty) the Court does not believe that Code § 55-248.13 was directed to criminal acts of third parties. In addition, the alleged injury was not the proximate result of the alleged statutory violation. The demurrer to Count III is sustained.
Since the demurrers to the counts as to compensatory damages have been sustained, there can be no recovery for punitive damages (Count IV).